      Case 2:20-cv-00280 Document 1-1 Filed on 11/13/20 in TXSD Page 1 of 2

            IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                              '
J. C. Penney Company, Inc., et al., '   BANKRUPTCY
                                    '   CASE NO: 20-20182
            Debtors                 '

                              NOTICE OF APPEAL

        COMES NOW, the Ad Hoc Committee of Equity Interest Holders (the
ACommittee@), and appeals under 28 U.S.C. § 158(a) from the Order (I)
Authorizing (A) Entry Into and Performance Under the Asset Purchase Agreement,
(B) The Sale of the Opco Acquired Assets and the Propco Acquired Assets Free
and Clear of Liens, Claims, Encumbrances, and Interests, and (C) Assumption and
Assignment of Executory Contracts and Unexpired Leases and (II) Granting
Related Relief (Docket #1814) entered 11/9/2020, and the Order Denying the Ad
Hoc Equity Committee’s emergency motion to vacate final order (i) authorizing
the debtors to (a) obtain postpetition financing and (b) utilize cash collateral, (ii)
granting adequate protection to the prepetition secured parties, (iii) modifying the
automatic stay, and (iv) granting related relief (Docket #1825) entered 11/12/2020.
The parties to the Orders appealed from and the names of their respective attorneys
are as follows:
THE COMMITTEE                                 J.C. PENNEY COMPANY, INC.

Johnie Patterson                              Joshua W. Wolfshohl
SBN 15601700                                  SBN 24038592
jjp@walkerandpatterson.com                    jwolfshohl@porterhedges.com
WALKER & PATTERSON, P.C.                      PORTER HEDGES LLP
P.O. Box 61301                                36th Floor
Houston, TX 77208                             1000 Main St.
713.956.5577                                  Houston, TX 77002
713.956.5570 fax                              713.226.6000
                                              713.228.1331 fax



NOTICE OF APPEAL                                                        Page - 1
      Case 2:20-cv-00280 Document 1-1 Filed on 11/13/20 in TXSD Page 2 of 2

J. C. PENNEY COMPANY, INC.
Matthew D Cavenaugh
Jackson Walker LLP
1401 McKinney Street
Ste 1900
Houston, TX 77010
713-752-4200
Email: mcavenaugh@jw.com

Kirkland & Ellis, LLP
Joshua Sussberg, PC
601 Lexington Avenue
New York, NY
212-446-4800
Fax 212-446-4800
Joshua.sussberg@kirkland.com

                                           Respectfully submitted,

                                           By:      /s/ Johnie Patterson
                                                   Johnie Patterson
                                                   attorney-in-charge
                                                   State ID# 15601700
                                                   PROPOSED SPECIAL
                                                   COUNSEL FOR THE
                                                   COMMITTEE
OF COUNSEL:
WALKER & PATTERSON, P.C.
P.O. Box 61301
Houston, TX 77208
713.956.5577
713.956.5570 (fax)

                          CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Notice Of Appeal
was sent by electronic transmission on all parties receiving CM/ECF notice from
the Court on the 13th day of November, 2020.

                                                 /s/ Johnie Patterson
                                                    Johnie Patterson




NOTICE OF APPEAL                                                        Page - 2
